Case: 12-1432      Document: 3      Page: 1   Filed: 09/20/2012




           NOTE: This order is nonprecedential.

   muiteb ~tate5 qcourt of ~peaI5
       for tbe jfeberaI qcircuit

                     ORION IP, LLC,
                     Plaintiff-Appellee,
                             v.
             HYUNDAI MOTOR AMERICA,
                 Defendant-Appellee,
                             v.
               JONATHAN LEE RICHES,
                  Movant-Appellant.



                         2012-1432


   Appeal from the United States District Court for the
Eastern District of Texas in case no. 05-CV-0322, Chief
Judge Leonard Davis.
  Before BRYSON, MOORE and O'MALLEY, Circuit Judges.
PER CURIAM.
                        ORDER
    Jonathan Lee Riches appeals the United States Dis-
trict Court for the Eastern District of Texas's denial of his
motion to intervene. The court considers whether to
dismiss this appeal for lack of jurisdiction.
 Case: 12-1432       Document: 3    Page: 2    Filed: 09/20/2012




ORION IP, LLC   v. HYUNDAl MOTOR AMERICA                      2

    On May 10, 2010, the district court denied the appel-
lant's motion to intervene in this patent infringement
case, noting that "Riches present[s] no evidence or reason-
ing for why [he has] an interest in this closed case." The
court further enjoined Riches "from submitting for filing
any document(s), pleading(s), or letter(s) ... in any case to
which Jonathan Lee Riches is not a named party" absent
specific additional submissions.       The court received
Riches's notice of appeal on June 4, 2012, more than 2
years after the denial of his motion to intervene.
    To challenge the district court's order denying his mo-
tion for leave to intervene, the appellant should have filed
a notice of appeal within 30 days of that order. See
Stringfellow v. Concerned Neighbors In Action, 480 U.S.
370, 377 (1987) (explaining that an order denying a
motion for leave to intervene is subject to immediate
review); see also Fed. R. App. P. 4(a)(1)(A) ("[T]he notice of
appeal required by Rule 3 must be filed with the district
clerk within 30 days after entry of the judgment or order
appealed from."). Because this appeal was filed outside
the statutory deadline for taking an appeal to this court,
we must dismiss.
        Accordingly,
    IT Is ORDERED THAT:
    (1) The appeal is dismissed.
    (2) Each side shall bear its own costs.
                                     FOR THE COURT


    SEP 20 2012                     /s/ Jan Horbaly
       Date                         Jan Horbaly
                                    Clerk
cc: Jonathan Lee Riches
    Andrew W. Spangler, Esq.

                                           U.~~~~t&.rf°R
                                              SEP 2a2012
                                                JAN HORBAlV
                                                   CLERK
    Case: 12-1432   Document: 3       Page: 3   Filed: 09/20/2012




3                    ORION IP, LLC   v. HYUNDAI MOTOR AMERICA
      Gene C. Schaerr, Esq.
s25
Issued As A Mandate:          SEP 20 2012